     Case 2:18-cr-00074-JAD-EJY Document 80 Filed 08/21/20 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    UNITED STATES OF AMERICA,                                Case No. 2:18-cr-00074-JAD-EJY
 5                    Plaintiff,
                                                                          ORDER
 6          v.
 7    ROBERT PERKINS,
 8                    Defendant.
 9

10          Before the Court is Defendant’s Second Motion for Psychiatric or Psychological
11   Examination and Report (ECF No. 79), filed under seal.
12          Title 18, United States Code, Sections 4241 permits counsel for the defense to file a motion
13   at “any time after the commencement of a prosecution . . . to determine the mental competency of a
14   defendant.” The Court “shall grant the motion … if there is reasonable cause to believe that the
15   defendant may presently be suffering from a mental disease or defect rendering him mentally
16   incompetent to the extent that he is unable to understand the nature and consequences of the
17   proceedings against him or to assist properly in his defense.” Id.
18          Defendant’s Motion is replete with evidence that Mr. Perkins suffers from significant,
19   debilitating mental health issues, including schizophrenia, leading to a serious question regarding
20   his competency. ECF No. 79 at 3-5. The Court finds that, based on the persuasive and thorough
21   information provided, there is a preponderance of evidence that Mr. Perkins is presently suffering
22   from a mental health disorder requiring a determination of his competency. Mr. Perkins’ condition
23   is deteriorating and an expedited process to obtain appropriate housing at a suitable facility is
24   warranted. Id.
25          Accordingly,
26          IT IS HEREBY ORDERED that Defendant’s Second Motion for Psychiatric or
27   Psychological Examination and Report (ECF No. 79), filed under seal, is GRANTED.
28
                                                      1
     Case 2:18-cr-00074-JAD-EJY Document 80 Filed 08/21/20 Page 2 of 3




 1          IT IS FURTHER ORDERED that, in accordance with 18 U.S.C. § 4241:

 2          1.      The United States Marshal’s Service shall expedite transport of Defendant Robert

 3   Umajesty Perkins to a suitable Bureau of Prisons (“BOP”) facility, closest to the Court that conducts

 4   psychiatric or psychological evaluations, for purposes of conducting an evaluation of Defendant to

 5   determine whether he is presently suffering from a mental disease or defect rendering him mentally

 6   incompetent to the extent that he is unable to understand the nature and consequences of the

 7   proceedings against him or to assist properly in his defense.

 8          2.      Defendant shall be held in a BOP facility for a reasonable period of time, not to

 9   exceed thirty days, unless extended by further order of the Court for a period of up to a maximum

10   of fifteen additional days, upon a showing of good cause by the director of the facility that the

11   additional time is necessary to observe and evaluate Defendant. 18 U.S.C. § 4247(b).

12          3.      The examination conducted pursuant to this Order shall be conducted by one or more

13   licensed or certified psychiatrists or clinical psychologists. 18 U.S.C. § 4247(b).

14          4.      A psychiatric or psychological report shall be prepared by the examiner designated

15   to conduct the psychiatric or psychological examination. The person designated to conduct the

16   psychiatric or psychological examination shall file the report, under seal, with the Court and provide

17   copies to Rebecca Levy, Counsel for Defendant, and Jamie Mickelson, Assistant U.S. Attorney.

18          5.      The report shall include:

19                  a. Defendant’s history and present symptoms;
20                  b. A description of the psychiatric, psychological or medical tests that were
                       employed and their results;
21
                    c. The examiner’s findings;
22
                    d. The examiner’s opinions concerning whether Defendant is suffering from a
23                     mental disease or defect rendering him mentally incompetent to the extent that he
                       is unable to understand the nature and consequences of the proceedings against
24                     him, or to assist properly in his defense.
25

26

27

28
                                                       2
     Case 2:18-cr-00074-JAD-EJY Document 80 Filed 08/21/20 Page 3 of 3




 1          IT IS FURTHER ORDERED that the Court sets a status hearing on this matter for September

 2   28 at 3:00 p.m., in Las Vegas Courtroom 3D for the purpose of setting a date for a competency

 3   hearing.

 4

 5          Dated this 21st day of August, 2020

 6

 7

 8
                                                  ELAYNA J. YOUCHAH
 9                                                UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    3
